Case: 20-10494     Document: 00516109944         Page: 1     Date Filed: 11/29/2021




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                  No. 20-10494                     November 29, 2021
                                                                      Lyle W. Cayce
                                                                           Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Oscar Daniel Rios Benitez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:20-CR-1-1


                    ON REMAND FROM
         THE SUPREME COURT OF THE UNITED STATES

   Before King, Smith, and Wilson, Circuit Judges.
   Per Curiam:*
          Oscar Daniel Rios Benitez challenges his eighteen-month, within
   guidelines sentence for illegal reentry following deportation under 8 U.S.C.
   § 1326(b)(2). During his initial appeal, he asserted that the district court


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10494      Document: 00516109944           Page: 2    Date Filed: 11/29/2021




                                     No. 20-10494


   improperly classified his prior Texas conviction for assault-family violence as
   an “aggravated felony.” This classification led to a potential maximum
   sentence of twenty years under § 1326(b)(2).
          The Government moved for summary affirmance, contending that
   Rios Benitez’s argument was foreclosed by United States v. Reyes-Contreras,
   910 F.3d 169 (5th Cir. 2018) (en banc), and United States v. Gracia-Cantu,
   920 F.3d 252 (5th Cir.), cert. denied, 140 S. Ct. 157 (2019). We agreed,
   granted the Government’s motion, and summarily affirmed. United States v.
   Rios Benitez, 832 F. App’x 917, 918 (5th Cir. 2021), cert. granted, vacated, No.
   20-8257, 2021 WL 4507567 (U.S. 2021).             Rios Benitez petitioned the
   Supreme Court for a writ of certiorari, which the Court granted. Rios Benitez
   v. United States, No. 20-8257, 2021 WL 4507567 (U.S. 2021) (mem.). The
   Court vacated our judgment and remanded for further consideration in the
   light of Borden v. United States, 141 S. Ct. 1817 (2021).
          On remand, we requested supplemental briefing from the parties. In
   response, the Government and Rios Benitez have filed a joint letter, agreeing
   that under Borden, the district court erred by entering judgment under
   § 1326(b)(2). They assert that because Rios Benitez’s prior conviction for
   assault-family violence does not qualify as a crime of violence, he should have
   been convicted and sentenced under 8 U.S.C. § 1326(b)(1), which carries
   only a ten-year statutory maximum sentence. We agree.
          Rios Benitez has already served his term of imprisonment, and
   nothing in the record supports that the twenty-year maximum under
   § 1326(b)(2) influenced the district court as to its choice of sentence.
   Accordingly, we likewise agree with the parties that the proper remedy in this
   case is reformation of the judgment to reflect that Rios Benitez was convicted
   and sentenced under 8 U.S.C. § 1326(b)(1).




                                          2
Case: 20-10494      Document: 00516109944          Page: 3    Date Filed: 11/29/2021




                                    No. 20-10494


          Our court has the discretion either to reform a judgment or remand
   the case for the district court to do so. 28 U.S.C. § 2106 (allowing the court
   to “affirm, modify, vacate, set aside or reverse any judgment . . . brought
   before it for review,” or “remand the cause and direct the entry of such
   appropriate judgment . . .”).    A district court judgment is the primary
   document consulted in immigration court and in any future criminal
   sentencing proceedings; Rios Benitez does not request a hearing in the
   district court on any issue. The cost to judicial economy for the district court
   to reform the judgment, rather than reforming it ourselves, is minimal, and
   the collateral consequences that may result from an unreformed district court
   judgment can be easily avoided. Accordingly, we vacate the district court’s
   judgment and remand the case for the district court to reform its judgment
   to reflect that Rios Benitez was convicted and sentenced under 8 U.S.C.
   § 1326(b)(1) as an “Alien Unlawfully Found in the United States after
   Deportation, Having Previously Been Convicted of a Felony.”
          The judgment is VACATED, and the case is REMANDED with
   instructions.




                                          3